Citation Nr: 0927009	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for an ulcer disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied service connection for a 
bilateral foot disorder and an ulcer disorder.  In July 2007, 
the Veteran testified before the undersigned at a Travel 
Board hearing.

This case was previously remanded by the Board in October 
2007 for additional development.  That development has been 
completed, and the case is once again before the Board for 
review.

In his July 2007 hearing, the Veteran claimed that his ulcer 
disorder may be aggravated by a dental condition.  The Board 
referred the claim for service connection for a dental 
condition to the RO in October 2007.  As such, the Board also 
hereby refers the claim for an ulcer disorder, aggravated by 
a dental condition, to the RO for development and 
adjudication.  


FINDINGS OF FACT

1.  A bilateral foot condition is not shown to be 
etiologically related to a disease or injury in service.

2.  An ulcer disorder is not shown to be etiologically 
related to a disease or injury in service, and is not 
secondary to any service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral foot condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

2.  An ulcer disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided prior to the 
initial adjudication did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.

The Veteran's service treatment records and VA treatment 
records have been associated with the claims file, to the 
extent possible.  The Board previously remanded this case in 
October 2007 to obtain additional VA treatment records 
identified by the Veteran.  However, the VA medical centers 
in question had no records or information with respect to the 
Veteran.  See November 2007 VAMC-Augusta Letter; December 
2007 Carl Vinson VAMC letter.

The Board also notes that no medical examination has been 
conducted and no medical opinion has been obtained with 
respect to the Veteran's claims.  However, the Board finds 
that the evidence, which does not reflect competent evidence 
suggesting or indicating a nexus between service and the 
disabilities at issue, warrants the conclusion that a remand 
for examinations and/or opinions is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
peptic ulcers, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses or medical 
assessments.  See Jandreau; see also Woehlaert.  The Veteran 
is not competent to provide more than simple medical 
observations.  The Veteran is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  

Thus, the Veteran's lay assertions are not competent or 
sufficient with regard to onset or etiology of claimed 
disabilities.  While he is competent to describe his own 
observations, he does not have the medical expertise to 
provide a complex medical diagnosis or assessment.  Thus, any 
such diagnosis or assessment advanced by the Veteran is not 
competent evidence.

Bilateral foot condition

The Veteran underwent an enlistment examination in August 
1966.  No significant abnormalities were noted with respect 
to the feet or skin.  In April 1968, the Veteran twisted his 
left ankle.  There was mild edema, but no limited range of 
motion.  On the Veteran's May 1969 separation examination, 
the feet and skin were noted to be normal.  Service treatment 
records contain no other entries with respect to the skin or 
feet.

In his June 2004 Notice of Disagreement, the Veteran stated 
that his feet were run over by a 15,000 pound forklift while 
he was at the Cam Ranh Depot in Vietnam.  He stated that 
because he could walk away from the incident, he was 
instructed to return to duty.  He noted that he had been 
separated for 10 years before his feet started giving him 
problems.  The Board notes further, that the Veteran has also 
contended that his foot condition could be due to cold 
weather conditions he experienced when he was stationed in 
Germany.  See March 2004 Statement in Support of Claim.  
Finally, he reported being treated at the Atlanta VAMC 
several times for problems with his feet.

The Veteran testified at a Travel Board hearing in July 2007.  
The Veteran stated that he was assigned to a road building 
unit in Vietnam and was constantly exposed to wet conditions.  
He stated that he contracted what he and his comrades 
described as "jungle rot".  He also reported that his 
condition was aggravated by an incident in Germany in which a 
section of track was dropped on his right foot.  He did not 
seek treatment for this injury.  He further testified that 
both feet were affected by the condition, but that the 
soreness and aggravation was primarily in the right foot.  
The Veteran reported treating the condition himself with 
razor blades and band aids.  

VA treatment records August 2007 indicate the Veteran 
complained of pain in the big toe of his right foot.  The 
treating physician noted an early hallux valgus deformity in 
the toe, with degenerative changes and bone eburnation along 
the head of the first metatarsal.  In September 2007, the 
Veteran received additional treatment for a lesion on the 
plantar aspect of the right big toe.  The Veteran reported 
the condition was present for 1 year.  He was treated with 
topical urea, muporicine, and miconazole.  He was treated 
again in November 2007.  At that time, the Veteran complained 
of pain in his toe and the ball of his right foot, as well as 
a bad smell.  He reported having several small warts over the 
years on different locations of both feet.  He was diagnosed 
with verrucous plaque of the right big toe.

The Board finds that service connection for a bilateral foot 
condition is not warranted.  Although the Veteran has a 
currently diagnosed foot condition, the overall weight of the 
evidence does not support the Veteran's contention that this 
condition resulted from an injury or disease incurred in 
service.  The Veteran reported having "jungle rot," 
dropping a track on his right foot, and having his feet run 
over by a forklift.  He has also asserted that his current 
bilateral foot disability is due to exposure to cold weather 
conditions in service.  Service treatment records contain no 
entries with respect to any of these complaints.  Moreover, 
the Veteran's feet and skin were normal at separation in May 
1969.  Finally, there is no evidence of a bilateral foot 
condition for many years after service.  The Veteran reported 
seeking treatment for this condition at a VA medical center 
prior to 2007.  However, VA treatment records associated with 
the claims file do not reflect such treatment, and additional 
VA medical centers identified by the Veteran do not have 
records for him.

As noted, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. 
App. at 494.  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  See, 
e.g., Jandreau v. Nicholson, supra; see also Buchanan v. 
Nicholson, 451 F.3d at 1336 (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

However, in this case, the Veteran's statements alone are 
insufficient to prove that he has a current bilateral foot 
disability that is related to his active military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As the Veteran is not a physician, his statements 
and testimony in this regard are not considered competent 
evidence to establish that he has a current bilateral foot 
disorder which is related to military service.  38 C.F.R. § 
3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. at 303 
and Layno v. Brown, 6 Vet. App. at 469 (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In this regard, no competent evidence of record causally 
relates any current bilateral foot disability to active 
service.  Specifically, no medical examiner or treating 
physician has established or suggested a medical nexus 
between any diagnosis of a foot disorder and active duty.

As noted, the Veteran has asserted that he experienced 
bilateral foot symptoms in service due to several reported 
incidents, and he has reported that he has experienced such 
symptoms beginning 10 years after service discharge through 
the present, essentially asserting continuity of 
symptomatology.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, supra.  In 
adjudicating his claims, the Board must evaluate a veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. at 
368-69.

The Board has considered the Veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed foot 
condition and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

As noted, competency of evidence differs from weight and 
credibility.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. at 469; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that 
service treatment records are negative for foot pathology and 
the fact that he did not complain of foot disability for 
years after service weighs heavily against the claim he now 
makes that his foot problems diagnosed many years after 
service are related to his military service.

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).


Ulcer disorder

The Veteran's August 1966 enlistment examination noted no 
abnormalities with respect to the gastrointestinal system.  A 
prior history of right inguinal hernia was noted.  In 
December 1967, the Veteran was treated for an upset stomach.  
He denied any nausea.  In March 1969, the Veteran was 
diagnosed with a left inguinal hernia.  Other than scars on 
the right and left lower quadrants, no other abnormalities 
were noted on the Veteran's May 1969 separation examination.  
Subsequent to that examination, the Veteran underwent a 
hernioplasty in June 1969.

VA treatment records show the Veteran was seen in December 
2003.  Records indicate a history of peptic ulcer disease.  
The Veteran complained of 2 weeks of abdominal pain, nausea, 
and vomiting.  He tolerated only small amounts of liquids.  
Abdominal pain was poorly localized, worsened with eating, 
and radiated into the right scrotum.  A CT scan of the 
abdomen and pelvis showed a thickened wall of the gastric 
antrum, mild distention of the small and large bowels, mildly 
enlarged left adrenal gland, a cyst on the left lobe of the 
liver, tiny hypodensities in the right lobe, a splenic cyst, 
atheromatous calcification of the abdominal aorta, iliac, and 
femoral arteries, an enlarged prostate, and a small stone or 
polyp in the gall bladder.  He underwent an exploratory 
laparotomy, vagotomy, hemigastrectomy, omentectomy, liver 
biopsy, and cholecystectomy.  He was diagnosed with a 
chronically perforated gastric ulcer and gallbladder polyp.

During a follow-up visit in April 2004, the Veteran reported 
eating well. He had fleeting abdominal pains, but otherwise 
felt well.  He had seen some traces of blood on his toilet 
paper, but otherwise experienced no bleeding.

In January 2005, the Veteran was seen for an upset stomach.  
He also reported bloating, nausea, intermittent vomiting of 
food without hematemesis.  He denied any frank abdominal 
pain.  He reported getting no relief from Prilosec.  The 
Veteran stated that he felt his problems stemmed from poor 
dentition and an inability to chew food properly before 
swallowing.

At the July 2007 Travel Board hearing, the Veteran reported 
being treated for his ulcers at a VA medical center in the 
1970's.  He testified that they treated his condition with 
Maalox.  He also testified that he believed his ulcer 
condition was possibly related to posttraumatic stress 
disorder (PTSD) and/or a dental condition.  Although the RO 
initially considered whether the Veteran's ulcer disease was 
due to exposure to Agent Orange, the Veteran did not 
specifically testify that he was claiming ulcer disease due 
to such exposure.

In September 2007, the Veteran underwent a colonoscopy.  No 
abnormalities were found.

The Board finds that service connection for an ulcer disorder 
is not warranted.  The Board notes that the Veteran is 
currently service connected for postoperative residuals of a 
left inguinal hernia.  Therefore, any symptoms, diagnoses, 
and treatment associated with an inguinal hernia are already 
contemplated in that rating.  The only other in-service event 
was an upset stomach in December 1967.  The Veteran's May 
1969 separation examination noted no abnormalities of the 
gastrointestinal system.  There is no record of a chronic 
ulcer condition during service or within one year of 
separation from service.  Though a prior history of peptic 
ulcer disease is noted, the earliest documented treatment of 
this disorder is in December 2003.  A chronic ulcer disorder 
is not shown to exist for many years after service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In sum, the competent evidence does not establish that ulcer 
disease began in service or within one year of separation.  
The service treatment records showed no ulcer disease.  Thus, 
there was no chronic stomach disorder shown during service.  
Further, there is no credible continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that many years after such separation, 
the Veteran was seen for ulcer disease.  While the Board 
acknowledges the Veteran's contentions that he has had 
stomach problems since service, the record is devoid of 
supporting evidence and thus, such statements are not 
credible.

The Board has also considered whether an ulcer condition is 
aggravated by or secondary to PTSD.  However, the Veteran was 
denied service connection for PTSD in an October 2007 
decision by the Board.  Therefore, service connection for an 
ulcer disorder secondary to PTSD is not warranted.  To the 
extent that the Veteran is claiming that his ulcer disease is 
etiologically related to a service-connected dental 
condition, this matter has been referred to the RO for 
appropriate action as there is no dental condition that has 
been adjudicated as service related at this time.  Finally, 
to the extent that the Veteran is claiming service connection 
for an ulcer disorder as due to exposure to Agent Orange, the 
Board notes that ulcer disease is not a presumptive disorder 
for purposes of 38 C.F.R. § 3.307, 3.309 (2008), and there is 
no competent evidence of record relating the Veteran's ulcer 
disease to exposure to herbicides in service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In short, the record on appeal contains no competent medical 
evidence that supports the Veteran's claim for service 
connection for ulcer disease.  The Board has considered lay 
statements provided by the Veteran.  However, while he is 
competent to report his symptoms of difficulty with stomach 
problems for a number of years, supposedly dating back to his 
military service, he is not competent to also attribute such 
symptoms to his military service.  See Barr v. Nicholson, 
supra; Buchanan v. Nicholson, 451 F.3d at 1336; Jandreau v. 
Nicholson, 492 F.3d at 1377.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, service connection for a bilateral foot disorder and 
ulcer disease is not warranted.



ORDER

Service connection for a bilateral foot condition is denied.

Service connection for an ulcer disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


